Case 2:18-cV-08763-RGK-P.]W Document 10 Filed 10/23/18 Page 1 of 2 Page |D #:108

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL N[INUTES - GENERAL

Case No. 2: 18-cV-06742-RGK-PIW; 2: 18-cv-08423-RGK-PJW; Date October 23, 2018
2:18-cv-08551-RGK-PIW; 2:18-cv-08555-RGK-PJW;
2:18-cv-085 56-RGK-PIW; 2:18-cv-08565-RGK-PJW;
2: 18-cv-08566-RGK-PJW; 2: 18-cv-08568-RGK-P.TW;
2: 18-cv-08569-RGK-PJW; 2: 18-cv-085 70-RGK-PJW;
2:18-cv-08577-RGK-PIW; 2:18-cv-08578-RGK-PJW;
2:18-cv-08579-RGK-PJW; 2:18-cv-08588-RGK-PIW;
2:18-cv-08592-RGK-PJW; 2:18-cv-08723-RGK-PJW;
2: 18-cv-08730-RGK-PIW; 2: 18-cv-08747-RGK-PJW;
2: 18-cv-08748-RGK-PJW; 2: 18-cv-08749-RGK-PJW;
2:18-cV-08750-RGK-PIW; 2:18-cV-08753-RGK-P.TW_;
2:18-cv-08754-RGK-PJW; 2:18-cv-08759-RGK-PIW;
2: 18-cv-08760-RGK-PIW; 2: 18-cv-08763-RGK-PJW;
2: 18-cv-08764-RGK-PIW

 

 

Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts (and related cases)

 

 

Present: The Honorable R. GARY KLAUSNER_, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Repolted N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order re: Government’s Ex Parte Application to Stay

Case Pending Conclusion of Criminal Proceedings [DE 79]

These cases involve the civil forfeiture proceedings of several assets that the goveinment seized
from J ames Larkin, John Brunst, Michael Lacey, and Scott Spear (collectively, “Movants”) pursuant to
seizure warrants in this District. Movants are currently defendants in an ongoing criminal matter in the
District C ourt of Arizona, entitled United States v. Lacey, No. 2:18-cr-00422-SPL, where the indictment
and the first superseding indictment include forfeiture allegations The government seeks forfeiture of
essentially the same assets in the civil forfeiture proceedings and the criminal prosecution

Three motions are cunently pending before this Court: (l) Movants’ Motion to Vacate or Modify
Seizure Warrants [DE 6], Lacey’s Motion for Return of Certain Untainted Funds [DE 22], and (3)
Movants’ Motion to Access and Use Purpoltedly lnadvertently Produced Materials [DE 69].

CV-90 (06/04) CIVIL MINU'I'ES - GENERAI. Page 1 of 2

Case 2:18-cV-08763-RGK-P.]W Document 10 Filed 10/23/18 Page 2 of 2 Page |D #:109

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

'I`itle In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounls (and related cases)

 

At bar is the govemment’s ex parte application seeking a stay of the civil forfeiture proceedings
pending the conclusion of the related criminal prosecution. Under 18 U.S.C. § 98l(g), the government
may seek a stay of civil forfeiture proceedings while it conducts a criminal investigation or prosecution.
While the government’s application refers only to one of the pending motions, given the arguments
raised in each of the pending motions and the relationship between the civil and criminal matters, the
C ourt concludes that a stay of all civil matters pending the conclusion of the related criminal matter is
Warranted. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is
incidental to the power inherent in every court to control the disposition of the causes on its docket with
economy of time and effort for itself, for counsel, and for litigants.”).

Detenninations made by the Court on the pending motions could ultimately have preclusive
effect on the criminal matter, Which would prejudice the government As the Ninth Circuit has held, “res
judicata bars a criminal forfeiture following dismissal with prejudice of a prior civil forfeiture
proceeding involving the same property.” United Slates v. Liquidators of European F ed. Credi! Bank,
630 F.3d 1139, 1152 (9th Cir. 2011) (emphasis in original). On the other hand, the Court sees no reason
why Movants’ pending motions could not be brought in the criminal action. See, e.g., United Stares v.
Uni))lex, Inc., 991 F.Zd. 546, 551 (9th Cir. 1993). While the claims to various properties will remain
uncertain for a longer period of time, this problem is inherit in the nature of forfeiture proceedings The
Court therefore finds that a stay of the civil forfeiture proceedings Will “promote[] the goals of res
judicata: fairness, finality, and avoidance of duplicate judicial proceedings.” liquidators of Europear)
Fed. Crea'it Bank, 630 F.3d at 1152.

Accordingly, the Court GRANTS the government’s ex parte application [DE 79], and hereby
STAYS the above captioned civil matter and related cases pending the conclusion of the criminal case.
The parties are ORDERED to submit a Status Report to update the Court on the criminal matter in six
months.

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2

